                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                         CIVIL NO. 3:21-CV-00044

UNITED STATES OF AMERICA      )
                              )
                              )
         v.                   )
                              )                               ORDER
APPROXIMATELY $935,754 IN     )
                              )
UNITED STATES CURRENCY SEIZED )
FROM SENECA AVERY MOORE ON )
MAY 16, 2020 IN MONROE, NORTH )
CAROLINA.                     )


      THIS MATTER comes before the Court on the Government’s Motion for Entry

of Default Judgment (Doc. No. 8). Having considered the Motion and the pleadings,

the Court GRANTS the Motion and ORDERS as follows:

      IT IS HEREBY ORDERED THAT Judgment by Default is entered against

all persons in the world not having filed a claim in this action as the to the following

property:

               $935,754 in United States Currency seized from Seneca Avery
                Moore on May 16, 2020 in Monroe, North Carolina.

      IT IS FURTHER ORDERED THAT all right, title and interest in the

following property, whether real, personal, mixed, has therefore been forfeited to the

United States for disposition according to law:

               $935,754 in United States Currency seized from Seneca Avery
                Moore on May 16, 2020 in Monroe, North Carolina.

      SO ORDERED.




                                    1
      Case 3:21-cv-00044-MOC-DSC Document 9 Filed 04/09/21 Page 1 of 2
                         Signed: April 9, 2021




                              2
Case 3:21-cv-00044-MOC-DSC Document 9 Filed 04/09/21 Page 2 of 2
